UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ADVANCED ANALYTICS, INC.,

                              Plaintiff,

       against
                                                       CIVIL ACTION NO.: 04 Civ. 3531 (LTS) (SLC)

                                                                         ORDER
CITIGROUP GLOBAL MARKETS, INC., et al.,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       Plaintiff has brought to the Court’s attention a scrivener’s error in the Opinion & Order

dated December 5, 2019 (“Opinion & Order”), in which only Plaintiff Advanced Analytics, Inc.

(“AAI”) was ordered to pay Defendants’ award of $57,270.91 in attorney’s fees. (ECF No. 389).

The Honorable Henry B. Pitman’s Opinion and Order dated March 26, 2014, from which flows the

undersigned’s authority to compute Defendants’ award, specifies that “AAI and its counsel shall

reimburse Defendants” for their expenses “incurred as a result of AAI’s failure to comply” with

the Court’s Scheduling Order and Fed. R. Civ. P. 26(a)(2). (ECF No. 235 at 37) (emphasis added).

       Accordingly, the Opinion & Order is amended as follows.

           1. The last sentence in the second to last paragraph of the BACKGROUND section

                 (pages 3–4) is amended in its entirety to include the underlined changes as

                 follows:

                              Accordingly, Magistrate Judge Pitman found that
                              Defendants are “entitled to recover some of their
                              attorney’s fees and costs” from “AAI and its
                              counsel,” but only half of “the fees and costs
                              incurred in making” their motion “as a result of AAI’s
                             failure to comply with the Scheduling Order and
                             Rule 26(a)(2).” (Id. at 36–37).

          2. The first paragraph of the LEGAL STANDARD section (page 4) is amended to add

              the following sentence at the beginning of the paragraph:

                             A party and its counsel can be held liable for
                             attorney’s fees and costs incurred for violating the
                             court’s scheduling order or Federal Rule of Civil
                             Procedure 26(a). Fed. R. Civ. P. 16(f), 37(c)(1).

          3. The CONCLUSION section (page) is amended to include the underlined language

              as follows:

                             For the foregoing reasons, Defendants’ Application
                             is GRANTED in part and DENIED in part. Defendants
                             are awarded $57,270.91 in attorney’s fees pursuant
                             to Rules 16(f)(2) and 37(c)(1). In accordance with
                             the Magistrate Judge Pitman’s Opinion and Order
                             dated March 26, 2014, AAI and its counsel must pay
                             Defendants by Monday, January 6, 2020. The Clerk
                             of Court is respectfully directed to close ECF No.
                             242.

       The January 6, 2020 deadline by which AAI and its counsel must pay the award, is hereby

STAYED pending the Court’s consideration and ruling as to AAI’s anticipated motion for

reconsideration of the Opinion & Order. (See ECF Nos. 402, 406).

       AAI is advised to tailor its anticipated motion for reconsideration to address the Opinion

& Order as amended by this Order and to only include arguments not resolved by this Order, if

any. An Amended Opinion & Order will be filed in tandem with this order.




                                               2
Dated:   New York, New York
         January 8, 2020


                                  _________________________
                                  SARAH L. CAVE
                                  United States Magistrate Judge




                              3
